Detailed Action
	This action is responsive to an original application filed on 8/30/2020 with acknowledgement that this application claims a priority date of 8/30/2019 to foreign application CN201910813887.9. 
	Claims 1, 3-5, and 7-10 are currently pending.  Claim 1 is an independent claim. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2022 has been entered.
Response to Amendment
The response filed on August 5, 2022 is acknowledged.  Three pages of amended claims were received on 8/5/2022.  Claim 1 has been amended.  Claims 2 and 6 are cancelled.  Claim 1 has been amended such that it is no longer objected to, however the claims are now rejected to under 35 U.S.C. 112(a) as noted below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, and 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 introduces new subject matter in Lines 22-24, which state, “liquid inside the spray chamber is able to flow back to the flexible cup body through the air outlet passage from the relief valve port”.  Such a limitation was not disclosed in the specification filed 8/30/2020, and in Fig. 4 of the drawings filed 8/30/2020 it does not appear that there is a flow path for liquid inside the spray chamber to flow back to the flexible cup body through the air outlet passage from the relief valve port, since a structure of the relief valve assembly 47 appears to be blocking the air outlet passage 42 from the relief valve port 46.  Paragraph 0046 of the specification filed 8/30/2020 states, “The structure as to the pressure relief mechanism is also conventional, which also refers to the previously published patents such as CN206392292U, which will not be detailed here”, however the attempt to incorporate subject matter into this application by reference to CN206392292U is ineffective because the root words “incorporate” and “reference” have been omitted.  Furthermore, a full English translation of  CN206392292U has not been provided by the applicant, since only an English translation of the abstract of CN206392292U has been provided.
The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or other requirement for the incorporation to be effective. Compliance will not be held in abeyance with respect to responding to the objection, rejection, or other requirement for the incorporation to be effective. In no case may the correction be made later than the close of prosecution as defined in 37 CFR 1.114(b), or abandonment of the application, whichever occurs earlier.
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).  See MPEP 608.01(p).I.
Claims 3-5 and 7-10 depend from Claim 1, therefore Claims 3-5 and 7-10 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement since Claim 1 is rejected under 35 U.S.C. 112(a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2016/0263600 A1 to Luczak (“Luczak”) in view of US PGPUB 2013/0256426 A1 to Becker et al. (“Becker”).
As to Claim 1, Luczak discloses a spray gun (Fig. 1 #10 “spray gun), comprising: 
a casing (Fig. 1 #14 “housing”); 
a cup (Fig. 1 #34 “cup” and #36 “collapsible liner”), including a cup housing (Fig. 1 #34 “cup”), a flexible cup body (Fig. 1 #36 “collapsible liner”) that is provided in the cup housing (See Fig. 2), and a cup lid (See Annotated Fig. 1, the cup lid is a bottom portion of #38) provided on a top portion of the cup housing (See Annotated Fig. 1); 
a spray nozzle (Fig. 1 #16 “spray tip assembly”); and 
a pump (Fig. 1 #18 “pumping mechanism”, See Annotated Fig. 4A), provided in the casing (Paragraph 0012), and having a spray chamber in communication with the cup (Per Paragraph 0012 it is understood that the pump contains a chamber that is in communication with the cup and the spray nozzle),
a venting structure (See Annotated Fig. 4A, the venting structure is part of #38) communicating the cup with an outer environment (See Annotated Fig. 4A) wherein the venting structure comprises an air outlet passage (See Annotated Fig. 2) in communication with the cup and a venting passage in communication with the outer environment (See Annotated Fig. 2);
wherein the cup housing is provided with a hollow portion (See Annotated Fig. 2), such that the flexible cup body is manually squeezable to expel air inside the flexible cup body out via the venting structure (Paragraph 0013), and
the venting passage includes a venting port (See Annotated Fig. 2), and the venting structure further comprises a closure cap (Fig. 3A #58 “top portion”) for covering and uncovering the venting port (Paragraph 0013).
Regarding Claim 1, Luczak as applied above does not disclose wherein the air outlet passage and the venting passage are part of the pump, formed within the pump, and are defined by an inner wall of the pump, and
wherein a relief valve port in communication with the spray chamber is provided on the pump, the air outlet passage is arranged to communicate with the relief valve port, and a relief valve assembly is disposed at the relief valve port, the relief valve port has a side connected to the air outlet passage and another side connected to the spray chamber, the relief valve assembly is axially movable along the relief valve port to control communication of the relief valve port and the air outlet passage, and liquid inside the spray chamber is able to flow back to the flexible cup body through the air outlet passage from the relief valve port. 
However, Becker discloses a spray gun (Fig. 1 #10 “spray gun”), comprising: 
a casing (Fig. 2 #12 “housing”);
a cup (See Fig. 2, the cup includes #16 and #36), including a cup housing (Fig. 2 #16 “fluid container”) and a cup lid (Fig. 2 #36 “container lid”) provided on a top portion of the cup housing (See Fig. 2);
a spray nozzle (Fig. 2 #14 “spray tip assembly”); and
a pump (Fig. 3 #18 “pumping mechanism”), provided in the casing (See Fig. 3), and having a spray chamber (See Annotated Fig. 3) in communication with the cup (See Annotated Fig. 3 and Paragraphs 0017-0018, the spray chamber is in communication with the cup via 48) and a venting structure (See Annotated Fig. 3, the venting structure includes #50 and #133 which is not shown in Fig. 3), wherein the venting structure comprises an air outlet passage (Fig. 3 #50 “return line”) in communication with the cup (See Paragraph 0020) and a venting passage (Fig. 4 #133 “vent”), and the air outlet passage and the venting passage are formed within the pump (See Annotated Fig. 3), and are defined by an inner wall of the pump (See Annotated Fig. 3, the air outlet passage and venting passage are formed within the pump and are defined by an inner wall of 62),
the venting passage includes a venting port (See Annotated Fig. 4),
a relief valve port (Fig. 4 #132 “receiving bore”) in communication with the spray chamber is provided on the pump (See Fig. 3), the air outlet passage is arranged to communicate with the relief valve port (See Fig. 3 and Paragraph 0020), and a relief valve assembly (Fig. 3 #22 “control valve”) is disposed at the relief valve port (See Fig. 4), the relief valve port has a side connected to the air outlet passage and another side connected to the spray chamber (See Annotated Fig. 3 and Annotated Fig. 4), the relief valve assembly is axially movable along the relief valve port to control communication of the relief valve port and the air outlet passage (See Paragraphs 0027 and 0036), and liquid inside the spray chamber is able to flow back to the flexible cup body through the air outlet passage from the relief valve port (See Paragraph 0020).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spray gun of Luczak to utilize the pump of Becker, as doing so would yield the predictable result of preventing the spray gun from being over-pressurized (See Paragraphs 0027 and 0033).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide venting structure communicating the cup with an outer environment of Luzcak on the pump of Becker and in communication with the relief valve port, since the particular placement of the venting structure would be a matter of obvious design choice and shifting the position of the venting structure such that it is located on the pump would not have affected overall operation of the spray gun.  See MPEP 2144.04.VI.C.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the venting structure communicating the cup with an environment of Luczak as part of the pump of Becker and in communication with the relief valve port, as doing so would allow the pump and venting structure to continue to function as intended and it has been held that use of a one piece construction instead of a multiple piece construction was a matter of obvious design choice In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  See MPEP 2144.04.V.B.
As to Claim 3, in reference to the spray gun of Luczak in view of Becker as applied to Claim 1 above, Luczak further discloses wherein a mounting base (Fig. 3A #68) is provided in the venting port (See Annotated Fig. 2) and is formed with a connection hole (See Annotated Fig. 3A), and a sealing column (Fig. 3A #64 “annular portion”) inserted into the connection hole is provided on the closure cap (See Annotated Fig. 2 and Annotated Fig. 3A).
As to Claim 4, in reference to the spray gun of Luczak in view of Becker as applied to Claim 3 above, Luczak further discloses wherein the closure cap is hinged to one side of the venting port (See Annotated Fig. 3A and Paragraph 0017).
As to Claim 5, in reference to the spray gun of Luczak in view of Becker as applied to Claim 1 above, Luczak further discloses wherein the air outlet passage is longitudinally disposed (See Annotated Fig. 2) and the venting passage is transversely arranged relative to the air outlet passage (See Annotated Fig. 2, the air outlet passage is longitudinally disposed, and the venting passage is transversely arranged relative to the air outlet passage).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Luczak in view of Becker and US Patent 7,374,111 to Joseph et al. (“Joseph”).
As to Claim 7, in reference to the spray gun of Luczak in view of Becker as applied to Claim 1 above, Luczak further discloses wherein a charging port in communication with the cup is provided on the pump (See Annotated Fig. 4A); a charging plug extending into the cup is connected at the charging port (See Annotated Fig. 4A), and a feature is connected at a lower end of the charging plug (See Annotated Fig. 4A).
Regarding Claim 7, Luczak does not specifically disclose wherein the charging plug is a charging screw-plug and wherein the feature that is connected at a lower end of the charging screw-plug is a filter mesh assembly.
However, Joseph discloses a spray gun (Fig. 5 #1 “spray gun”) comprising: 
a casing (Fig. 5 #2 “body”);
a cup (Fig. 5 #11 “paint pot”); including a cup housing (Fig. 8 #12 “container”) and a flexible cup body (Fig. 8 #13 “liner”) that is provided in the cup housing (See Fig. 8); 
a spray nozzle (Fig. 1 #4 “spray nozzle”); and 
a pump, provided in the casing (Per Col. 4 Line 53 – Col. 5 Line 3 it is understood that a pumping mechanism associated with the trigger #5 is in the body #2), and having a spray chamber in communication with the cup, 
wherein a charging port in communication with the cup is provided on the pump (See Annotated Fig. 5); a charging screw-plug (See Fig. 4, the charging screw-plugin consists of #15 and #21) is connected at the charging port (See Annotated Fig. 5), and a filter mesh assembly connected at a lower end of the charging screw-plug (See Annotated Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Luczak to have the charging plug be a charging screw-plug and the feature be a filter mesh assembly, as taught by Joseph, for the purpose of having a standard connection on the spray gun (Col 5 Lines 41-49) and preventing unwanted materials from being sprayed from the spray gun (Col. 5 Lines 6-9). 
As to Claim 8, in reference to the spray gun of Luczak in view of Becker and Joseph as applied to Claim 7 above, Joseph further discloses wherein the filter mesh assembly includes a filter cover (See Annotated Fig. 8) and a filter disc (Fig. 8 #19 “filter mesh), the filter cover is provided with a filter port (Fig. 4 #16 “aperture”), and the filter disc is disposed in the filter port (See Annotated Fig. 8, Col. 5 Lines 35-37).
As to Claim 9, in reference to the spray gun of Luczak in view of Becker and Joseph as applied to Claim 8 above, Luczak further discloses wherein a surrounding barrier surrounding the filter disc is provided on the filter cover (See Annotated Fig. 4A) to prevent the flexible cup body that is squeezed from attaching to the filter disc (Paragraph 0026).
As to Claim 10, in reference to the spray gun of Luczak in view of Becker and Joseph as applied to Claim 9 above, Luczak further discloses wherein the surrounding barrier is provided with a plurality of notches (See Annotated Fig. 4A) so as to partition the surrounding barrier into a plurality of stop blocks (Fig. 4A #76 “extensions”, Paragraph 0026).

    PNG
    media_image1.png
    835
    743
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    790
    649
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    737
    616
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    707
    672
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    676
    656
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    759
    696
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    687
    524
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    821
    611
    media_image8.png
    Greyscale

Response to Arguments
Applicant's arguments filed 8/5/2022 have been fully considered but they are not persuasive.
Regarding Claim 1, applicant argues that since Luczak does not allow air to enter the pumping mechanism 18, it is not reasonable for the pumping mechanism 18 to be provided with a relief valve port.  This argument is not found persuasive because, though Luczak does not allow air to enter the pumping mechanism, Luczak does allow fluid such as paint to enter the pumping mechanism 18.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spray gun of Luczak to utilize the pump of Becker such that it includes a relief valve assembly, as doing so would yield the predictable result of preventing the spray gun from being over-pressurized by fluid such as paint (See Becker Paragraphs 0027 and 0033).  Examiner further notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide venting structure communicating the cup with an outer environment of Luzcak on the pump of Becker and in communication with the relief valve port, since the particular placement of the venting structure would be a matter of obvious design choice and shifting the position of the venting structure such that it is located on the pump would not have affected overall operation of the spray gun, since air would be able to exit the cup via the venting structure of Luczak located on the pump of Becker.  See MPEP 2144.04.VI.C.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the venting structure communicating the cup with an environment of Luczak as part of the pump of Becker and in communication with the relief valve port, as doing so would allow the pump and venting structure to continue to function as intended and it has been held that use of a one piece construction instead of a multiple piece construction was a matter of obvious design choice In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  See MPEP 2144.04.V.B.
Applicant’s additional arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752
September 2, 2022

/CODY J LIEUWEN/Primary Examiner, Art Unit 3752